Citation Nr: 1700269	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected left C6 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Air Force from September 1985 to March 1989 and in the Coast Guard from September 1993 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The matter was subsequently transferred to the jurisdiction in Montgomery, Alabama.  

The Veteran testified at a May 2015 videoconference Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In July 2015, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a November 2015 rating decision, the Appeals Management Center (AMC) increased the rating for left C6 radiculopathy to 20 percent, effective December 1, 2010.  As this is not the maximum benefit allowed, it is considered only a partial grant of the benefit sought on appeal; therefore, the claim for entitlement to an increased rating for left C6 radiculopathy is still on appeal.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's left C6 radiculopathy has been manifested by symptoms of numbness of the fingers and incomplete paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left C6 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, which was established to help those still on active duty to develop evidence for their VA disability compensation claims prior to separation or retirement from active duty.  As such, the Veteran was provided with correspondence prior to his retirement in November 2010 in connection with his initial claim for benefits filed in May 2010.   This pre-adjudication notice letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Service connection was subsequently granted, and the Veteran appealed the assigned noncompensable rating, effective December 1, 2010.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records.  The Veteran was also afforded a VA examination in October 2015, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiner provided the current severity of the Veteran's radiculopathy and clarified which peripheral nerve group was affected.  The examiner also considered the Veteran's statements prior to providing an assessment.  Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased rating for Left C6 Radiculopathy 

The Veteran contends that he is entitled to an increased rating under DC 8510 for his left C6 radiculopathy due to symptoms of numbness of his left dorsal thumb and first and second fingers.  Historically, in April 2011, the RO granted service connection for left C6 radiculopathy and assigned a noncompensable rating under Diagnostic Code 8517 for mild incomplete paralysis of the musculocutaneous nerve.  However, in November 2015, the AMC changed the Diagnostic Code under which the Veteran was rated to DC 8510 and assigned a 20 percent rating for mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals). 

Diagnostic Code 8510 provides the rating criteria for paralysis of upper radicular group.  Complete paralysis of the nerve is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm.  Disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the major arm, and as 20, 30, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8510.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

Prior to discharge, the Veteran was afforded a VA examination in July 2010 where he reported cervicalgia; neck pain; left arm numbness and pain that radiated down his left arm to his fingers.  The examiner noted that the Veteran had a positive EMG and nerve conduction study showing a left C6 radiculopathy.  A neurological examination revealed sensations intact to all areas, with the exception of the left upper extremity, which had decreased sensation to sharp touch over the forearm and the dorsum of the left hand.  The Veteran was able to flex all digits to thumb without difficulty.  The examiner diagnosed the Veteran with left C6 radiculopathy and mild functional limitations.  

The Veteran was afforded a VA peripheral nerves examination in October 2015 where the examiner noted that the Veteran had a diagnosis of left C6 radiculopathy with no functional limitations.  The Veteran reported numbness in the dorsum of the left hand and was noted to be right hand dominant.  He denied any symptoms of constant or intermittent pain in the upper extremities or paresthesias or dysesthesias of the upper extremities.  He endorsed moderate numbness in the left upper extremity.  His reflex examination was normal and he exhibited decreased sensation in the left shoulder area and left hand/fingers.  The Phalen's and Tinel's sign testing were negative.  The examiner noted that the Veteran had mild incomplete paralysis of the left upper radicular group, (fifth and sixth cervicals) and mild incomplete paralysis of the left middle radicular group.  There was no functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation.  EMG testing was abnormal and revealed evidence for a chronic, left C7 radiculopathy.  The examiner opined that the current diagnosis of left C6 radiculopathy was proper and there was no progression the disability.  "However, Veteran's neurologic deficits of the upper extremity were rated for neuralgia of the musculocutaneous nerve by rating decision April 2011, based on [the July 2010 VA examination].  The musculocutaneous nerve is not involved with the Veteran's symptoms of the left upper extremity radiculitis associated with the cervical spine."  The examiner also indicated that Veteran's subjective symptoms of numbness (area 3) and report of decreased sensations of the left dorsal thumb, first and second fingers on physical exam (area 6), are consistent with C6-C7 dermatome (Upper and middle radicular groups).  The impairment is best characterized as neuritis; demonstrating mild sensory deficit with no objective motor impairment.

Based on the foregoing, the Board finds that the Veteran is appropriately rated under Diagnostic Code 8510.  Based on the October 2015 VA examination opinion, the Board finds that the Veteran's radiculopathy more nearly approximates mild incomplete paralysis of the upper radicular group.  The October 2015 VA examiner specifically identified the radicular groups affected and that there was mild incomplete paralysis The Board assigns significant probative value to the examiner's assessment.  Further, the October 2015 examiner's findings are in line with the July 2010 pre discharge examination report.  The Veteran has consistently reported the same symptoms and they have affected the same area of the Veteran's left arm and hand.  

In the October 2015 VA examination report, the examiner indicated that the nerve roots involved were the C5/6 nerve roots (upper radicular group) and the C7 nerve roots (middle radicular group).  Evaluations under DC's 8510 (upper radicular group) and 8511 (middle radicular group) are the same for mild or moderate incomplete paralysis.  38 C.F.R. § 4.124a.  Thus, the exact nerve root involved does not affect the evaluation to be assigned, since the weight of the evidence demonstrates that the Veteran's radiculopathy is no more than mild in nature.  Moreover, separate ratings may not be assigned under these diagnostic codes without violating the rule against pyramiding, since the manifestations of numbness are the same in this case, however diagnosed or to whichever nerve root they are attributed.  See 38 C.F.R. § 4.14.

The Board notes that the October 2015 VA examiner noted that the Veteran endorsed moderate numbness in the left upper extremity.  However, this characterization alone does not warrant a rating greater than 20 percent for the left upper extremity under DC 8510.  The examiner concluded based on a complete examination of the Veteran that there was mild incomplete paralysis.  See 38 C.F.R. § 4.21 (2014) (providing, in pertinent part, that coordination of rating with impairment of function will be expected in all instances in application of the rating schedule).  The examiner found that there was mild sensory deficit with no objective motor impairment.  The July 2010 VA examination noted decreased sensation over the forearm and dorsum of the left hand and noted left C6 radiculopathy and mild functional limitations.  Accordingly, the Veteran's left upper extremity radiculopathy more nearly approximates the criteria for a 20 percent rating for mild incomplete paralysis under DC 8510 for the reasons discussed above.

Accordingly, a 20 percent rating is warranted, pursuant to Diagnostic Code 8510 which considers neurological deficits of the fifth and sixth cervicals.  

A rating higher than 20 percent is not warranted at any time during the pendency of the appeal.  At no time have his sensory symptoms been assessed as moderate in degree.  Rather, physical examination has consistently reflected no more than mild incomplete paralysis of the left upper extremity.  Accordingly, the Board finds that the criteria for a higher rating have not been met.

IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left C6 radiculopathy.  The Veteran's upper radicular disability is manifested primarily by numbness and resulting mild incomplete paralysis.  These manifestations are contemplated by the rating criteria, which consider incomplete or complete paralysis of the affected nerves.
Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not demonstrate that the Veteran's service-connected left C6 radiculopathy prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected left C6 radiculopathy is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


